NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0447n.06

                                       Case No. 13-4228                              FILED
                                                                                Jun 19, 2014
                                                                            DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


CAMILLE OBNAMIA,                                  )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE SOUTHERN DISTRICT OF
ERIC K. SHINSEKI, Secretary, Department           )       OHIO
of Veterans Affairs,                              )
                                                  )
       Defendant-Appellee.                        )
                                                  )


       BEFORE: ROGERS and COOK, Circuit Judges; MURPHY, District Judge*

       PER CURIAM. Plaintiff Camille Obnamia, a traveling nurse who suffers from hearing

impairments and related balance difficulties, appeals the district court’s grant of summary

judgment to her employer, the Department of Veterans Affairs (VA), on her claims for

reasonable accommodations and retaliation under the Americans with Disabilities Act (ADA),

42 U.S.C. § 12101 et seq.       Though Obnamia’s employment history involves multiple

accommodation requests, she presently seeks two adjustments to her workplace: (1) a private

office to minimize disruptive background noise, and (2) handrails in a hallway where she

suffered head injuries from a fall. Her retaliation claim stems from the temporary suspension of


       
         The Honorable Stephen J. Murphy, III, United States District Judge for the Eastern
District of Michigan, sitting by designation.
Case No. 13-4228
Obnamia v. Shinseki


her driving privileges following her request for handrails. After carefully reviewing the record,

the applicable law, and the parties’ briefs, we find that the district court’s opinion diligently and

correctly sets out the undisputed facts and governing law. We AFFIRM on the basis of its well-

reasoned opinion with these additional comments.

       On appeal, Obnamia takes issue with three aspects of the district court’s judgment:

(1) that her ability to perform her job well without accommodation defeated her claim for a

private office; (2) that she failed to demonstrate a need for handrails in the hallway in which she

fell; and (3) that the temporary suspension of driving privileges pending medical review

following her fall did not evince retaliation. For each of these claims, Obnamia asserts a genuine

issue of material fact. These arguments lack merit.

       On the reasonable accommodation claims, we agree with the district court that Obnamia

failed to carry her burden of demonstrating the reasonableness of her proposed accommodations.

See, e.g., Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 870 (6th Cir. 2007). Reasonable

accommodations consist of “[m]odifications or adjustments to the work environment, or to the

manner or circumstances under which the position . . . is customarily performed, that enable an

individual with a disability . . . to perform the essential functions of that position.” 29 C.F.R.

§ 1630.2(o)(ii). An ADA plaintiff must show that the “accommodation is reasonable in the sense

both of efficacious and of proportional to costs.” Keith v. Cnty. of Oakland, 703 F.3d 918, 927

(6th Cir. 2013) (quoting Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1183 (6th Cir. 1996)).

As the district court explained, our decisions generally require an ADA plaintiff to show the need

for a proposed accommodation “in light of the plaintiff’s known physical limitations.” See, e.g.,

Johnson v. Cleveland City Sch. Dist., 344 F. App’x 104, 111 (6th Cir. 2009) (citing Nance v.



                                                -2-
Case No. 13-4228
Obnamia v. Shinseki


Goodyear Tire & Rubber Co., 527 F.3d 539, 557 (6th Cir. 2008)). Plaintiff failed to do so for

her proposed accommodations.

       With regard to the private office request, Obnamia admits that she successfully

performed her job without a private office. (See R. 18-1, Obnamia Aff. ¶ 3; R. 15-1, Obnamia

Dep. at 52:6–12.) In light of that admission, Obnamia has not adequately explained her need for

a private office to address her hearing impairment. Further undermining the reasonableness of

the accommodation, she offers no evidence rebutting the district court’s finding that “none of

[her] requests for a private office mentions” her current disability-based justification for the

private office: “a need to reduce background noise” to enable her to overcome her hearing

difficulties. Instead, her requests mentioned harassment by her coworkers and expressed her

concern that the symptoms of her disability disturbed coworkers. (See Appellant Br. at 6–7;

R. 18-1, Obnamia Aff. Exs. 1–2; R. 15-2, Accommodation Request.)            Finally, although a

physician recommended a “solitary work-space” as a way to “minimize . . . background noise

and maximize her efficiency,” he did not deem this change essential to her performance of job

functions, and a clinical audiologist recommended more modest adjustments to her workspace to

facilitate working near colleagues. (Compare R. 15-6, Dodson Letter, with R. 15-5, Szopa Letter

(recommending “positioning [Obnamia’s] desk towards co-workers or [the] office doorway,

allowing her face-to-face communication”).) Presented with this evidence, the district court

properly found Obnamia’s threshold reasonableness showing wanting.

       So too for the handrails request, as Obnamia offers no evidence linking handrails in this

location to the performance of her job. She vouches for the handrails only as a means of

mitigating her injuries from the fall.      Yet the district court correctly notes that she

admitted not using her prescribed three-legged cane at the time of the fall—a tool she concedes

                                             -3-
Case No. 13-4228
Obnamia v. Shinseki


assists with her balance issues. (R. 18-1, Obnamia Aff. ¶ 6.) We agree with the district court

that Obnamia “failed to indicate how handrails would be reasonable in light of her ability to rely

upon her doctor-prescribed cane to help her balance.”

       Finally, on the retaliation claim, we concur in the district court’s judgment that the

temporary suspension of driving responsibilities falls short of an actionable adverse action

because it effected no material change in the terms and conditions of Obnamia’s employment.

See, e.g., Trepka v. Bd. of Educ., 28 F. App’x 455, 462 (6th Cir. 2002); Kocsis v. Multi-Care

Mgmt., Inc., 97 F.3d 876, 885–87 (6th Cir. 1996). “[R]eassignments without salary or work hour

changes do not ordinarily constitute adverse employment decisions in employment

discrimination claims.” Kocsis, 97 F.3d at 885 (citing Yates v. Avco Corp., 819 F.2d 630, 638

(6th Cir.1987)). Here, Obnamia continued to work with pay during the suspension, which lasted

until a specialist cleared her for driving duties. The VA imposed no other limitations to her work

responsibilities after her fall. Though Obnamia stresses the importance of driving to her job as a

traveling nurse and argues that the district court overlooked “the possibility of her being

terminated,” she offers no evidence of the suspension imperiling her job. Indeed, her deposition

testimony contradicts her affidavit’s vague account of the suspension preventing her from doing

her job “for several weeks,” explaining that she had a “lot of [computer] work . . . to do until

[she] got the doctor’s clarification, which came within a week.” (Compare R. 18-1, Obnamia

Aff. ¶ 19, with R. 15-1, Obnamia Dep. at 82:2–18 (emphasis added).) In the absence of specific

evidence that the suspension materially affected the terms of her employment, the district court

properly denied this claim.

       We AFFIRM.



                                              -4-